        Case 2:20-cv-03312-NJB-DPC Document 4 Filed 12/04/20 Page 1 of 26




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF LOUISIANA

1025 CANAL STREET, LLC                                 CIVIL ACTION NO. 2:20-cv-03312

VERSUS

CERTAIN UNDERWRITERS AT
LLOYD’S OF LONDON SUBSCRIBING
TO POLICY NUMBER AMR-66147,                            CHIEF JUDGE NANETTE
INDIAN HARBOR INSURANCE                                JOLIVETTE BROWN
COMPANY, QBE SPECIALTY
INSUANCE COMPANY, STEADFAST
INSURANCE COMPANY, GENERAL
SECURITY INDEMNITY COMPANY
OF ARIZONA, UNITED SPECIALTY
                                                       MAGISTRATE JUDGE DONNA
INSURANCE COMPANY,
                                                       PHILLIPS CURRAULT
LEXINGTON INSURANCE
COMPANY, SAFETY SPECIALTY
INSURANCE COMPANY, HDI
GLOBAL SPECIALTY SE, AND OLD
REPUBLIC UNION INSURANCE
COMPANY


       ANSWER TO PETITION FOR DAMAGES AND AFFIRMATIVE DEFENSES

         Defendants, Certain Underwriters at Lloyd’s, London Severally Subscribing to Policy

Number AMR-66147 and HDI Global Specialty SE (collectively “Insurers”), by and through

counsel, without waiving any affirmative defenses or objections herein, including, but not

limited to, those defenses available under Federal Rules of Civil Procedure Rules 8 and 12 and

without waiving Insurers’ right to seek dismissal and compel arbitration of this dispute pursuant

to the arbitration clause contained in the subject insurance policy, which requires all matters in

difference between the parties to be submitted to arbitration, hereby respond to the Petition for

Damages, as follows.




PD.30361299.1
       Case 2:20-cv-03312-NJB-DPC Document 4 Filed 12/04/20 Page 2 of 26




                                         FIRST DEFENSE

        Insurers assert that there is a valid arbitration provision that falls under the Convention on

the Recognition and Enforcement of Foreign Arbitral Awards (also known as the “Convention”).

As further explained below, some of the members of Certain Underwriters at Lloyd’s, who are

parties to the Policy at issue, are not citizens of the United States, which grants this Court

original jurisdiction pursuant to 9 U.S.C. §§ 202, 203 and 205, which jurisdiction has been

triggered by Underwriters’ Notice of Removal. Similarly, HDI Global Specialty SE is not a

citizen of the United States, which further grants this Court original jurisdiction under the same

provisions. All claims in the litigation “relate to” the dispute subject to arbitration, and

arbitration has been demanded under the Policy. Insurers expressly reserve any and all rights

pursuant to the insurance policy at issue, including but not limited to Insurers’ right to seek a stay

of the litigation and to compel arbitration of this dispute.

                                       SECOND DEFENSE

        Insurers further assert that there is a valid choice of law provision in the Policy at issue,

which calls for application of New York law, under which the arbitration provision noted above

is applicable to Insurers. All claims in the litigation “relate to” the dispute subject to arbitration,

and arbitration has been demanded under the Policy. Insurers expressly reserve any and all rights

pursuant to the insurance policy at issue, including but not limited to Insurers’ specifically

preserve and give notice of their right to seek a stay of the litigation and to compel arbitration of

this dispute.




                                                  2
       Case 2:20-cv-03312-NJB-DPC Document 4 Filed 12/04/20 Page 3 of 26




                                         THIRD DEFENSE

        AND NOW, and in the alternative, Insurers respond to the specific allegations of the

Petition for Damages by denying each and every allegation therein except as specifically

admitted as follows:

                                                   1.

        The allegations contained in Paragraph 1 do not require a response; however, to the

extent a response is required, allegations are denied for lack of sufficient information upon which

to justify a belief therein with respect to Plaintiff’s principal place of business.

                                                   2.

        The allegations contained in Paragraph 2 do not require a response; however, to the

extent a response is required, allegations are denied for lack of sufficient information upon which

to justify a belief therein with respect to Plaintiff’s legal status or principal place of business.

                                                   3.

        The allegations contained in Paragraph 3 are denied as stated, except to admit Certain

Underwriters at Lloyd’s London Subscribing to Policy No. AMR-66147 (“Underwriters”)

consist, in part, of companies organized under the laws and with their principal place of business

in England. Defendant HDI Global Specialty SE (“HDI”) admits it is organized under the laws of

and has its principal place of business in Germany. The Insurers herein further admit they are

authorized to insure risks in Louisiana on a surplus lines basis. The remaining allegations as to

the other defendants do not require a response.




                                                   3
       Case 2:20-cv-03312-NJB-DPC Document 4 Filed 12/04/20 Page 4 of 26




                                                 4.

       The allegations in Paragraph 4 are denied for lack of sufficient information upon which to

justify a belief therein, except to admit that the property at issue in this litigation is located at

1019-1025 Canal Street, New Orleans, Louisiana.

                                                 5.

       The allegations in Paragraph 5 are denied as stated, except to admit that the Insurers

subscribed to and/or issued a single document to Plaintiffs, evidencing the respective shares of

all parties to the risk (“the Policy”), the terms, conditions and limitations of which are fully pled

as if copied herein in extenso.

                                                 6.

       The allegations in Paragraph 6 are denied as stated, except to admit that the Insurers

subscribed to and/or issued a single document to Plaintiffs, evidencing the respective shares of

all parties to the risk (“the Policy”), the terms, conditions and limitations of which are fully pled

as if copied herein in extenso.

                                                 7.

       The allegations in Paragraph 7 are denied as stated, except to admit that the Policy is the

best evidence of its contents, and its terms, conditions and limitations are fully pled as if copied

herein in extenso.

                                                 8.

       The allegations in Paragraph 8 are denied as stated, except to admit that the Policy is the

best evidence of its contents, and its terms, conditions and limitations are fully pled as if copied

herein in extenso.




                                                 4
       Case 2:20-cv-03312-NJB-DPC Document 4 Filed 12/04/20 Page 5 of 26




                                                 9.

       The allegations in Paragraph 9 are denied as stated, except to admit that the Insurers

subscribed to and/or issued a single document to Plaintiffs, evidencing the respective shares of

all parties to the risk (“the Policy”), the terms, conditions and limitations of which are fully pled

as if copied herein in extenso.

                                                10.

       The allegations in Paragraph 10 are denied as stated, except to admit that the Policy is the

best evidence of its contents, and its terms, conditions and limitations are fully pled as if copied

herein in extenso.

                                                11.

       Upon information and belief, the allegations contained in Paragraph 11 are admitted.

                                                12.

       Upon information and belief, the allegations contained in Paragraph 12 are admitted.

                                                13.

       Upon information and belief, the allegations contained in Paragraph 13 are admitted.

                                                14.

       Upon information and belief, the allegations contained in Paragraph 14 are admitted.

                                                15.

       The allegations contained in Paragraph 15 are denied.




                                                 5
       Case 2:20-cv-03312-NJB-DPC Document 4 Filed 12/04/20 Page 6 of 26




                                                16.

       The allegations contained in Paragraph 16 are denied as stated; upon information and

belief, the Property was ordered demolished to allow for the safe demolition of the collapsed

1031 Canal Street.

                                                17.

       The allegations contained in Paragraph 17 are denied as stated; upon information and

belief, the Property was ordered demolished to allow for the safe demolition of the collapsed

1031 Canal Street.

                                                18.

       The allegations contained in Paragraph 18 are denied for lack of sufficient information

upon which to justify a belief therein.

                                                19.

       The allegations contained in Paragraph 19 are denied as stated, except to admit that

Plaintiff advised the Insurers of a claim, which was adjusted under the complete terms,

conditions and limitations of the Policy, all of which are pled as if copied herein in extenso.

                                                20.

       The allegations contained in Paragraph 20 are denied as stated, except to admit that

Plaintiff advised the Insurers of a claim, which was adjusted under the complete terms,

conditions and limitations of the Policy, all of which are pled as if copied herein in extenso.




                                                 6
       Case 2:20-cv-03312-NJB-DPC Document 4 Filed 12/04/20 Page 7 of 26




                                                 21.

       The allegations contained in Paragraph 21 are denied as stated, except to admit that

Plaintiff advised the Insurers of a claim, which was adjusted under the complete terms,

conditions and limitations of the Policy, all of which are pled as if copied herein in extenso.

                                                 22.

       The allegations contained in Paragraph 22 are denied as stated; the report and findings of

the engineer are the best evidence of its contents and are expressly pled as if copied herein in

extenso.

                                                 23.

       The allegations contained in Paragraph 23 are denied for lack of sufficient information

upon which to justify a belief therein.

                                                 24.

       The allegations contained in Paragraph 24 are denied as stated as the documents

identified are the best evidence of their contents.

                                                 25.

       The allegations contained in Paragraph 25 are denied as stated, except to admit that

Plaintiff advised the Insurers of a claim, which was adjusted under the complete terms,

conditions and limitations of the Policy, all of which are pled as if copied herein in extenso.

                                                 26.

       The allegations contained in Paragraph 26 are denied as stated, except to admit that

Plaintiff advised the Insurers of a claim, which was adjusted under the complete terms,

conditions and limitations of the Policy, all of which are pled as if copied herein in extenso.




                                                  7
       Case 2:20-cv-03312-NJB-DPC Document 4 Filed 12/04/20 Page 8 of 26




                                              27.

       The allegations contained in Paragraph 27 are admitted as no sums were found to be due

under the Policy arising out of the Loss.

                                              28.

       The allegations contained in Paragraph 28 are denied.

                                              29.

       The allegations contained in Paragraph 29 are denied.

                                              30.

       The allegations contained in Paragraph 30 are denied for lack of sufficient information

upon which to justify a belief therein.

                                              31.

       The allegations contained in Paragraph 31 are denied.

                                              32.

       The allegations contained in Paragraph 32 are denied as stated, and in further answering,

the Insurers expressly plead the complete terms, conditions and limitations of the Policy as if

copied herein in extenso.

                                              33.

       The allegations contained in Paragraph 33 are denied.

                                              34.

       The allegations contained in Paragraph 34 are denied.




                                               8
       Case 2:20-cv-03312-NJB-DPC Document 4 Filed 12/04/20 Page 9 of 26




                                                 35.

       The allegations contained in Paragraph 35 do not require a response; however, to the

extent a response is required, allegations are denied.

                                                 36.

       The allegations contained in Paragraph 36 do not require a response.

                                                 37.

       The allegations contained in Paragraph 37 do not require a response.

                                                 38.

       The allegations contained in Paragraph 38 are denied as the Policy requires all matters in

dispute be sent to arbitration in New York under New York law.

                                                 39.

       The allegations contained in Paragraph 39 do not require a response; however, to the

extent a response is required, the allegations are denied.

                                                 40.

       The allegations contained in Paragraph 40 are denied as stated.

                                                 41.

       The allegations contained in Paragraph 41 are denied.

                                                 42.

       The allegations contained in Paragraph 42 are denied.

                                                 43.

       The allegations contained in Paragraph 43 are denied.




                                                  9
      Case 2:20-cv-03312-NJB-DPC Document 4 Filed 12/04/20 Page 10 of 26




                                                 44.

       The allegations contained in Paragraph 44 do not require a response; however, to the

extent a response is required, the allegations are denied.

                                                 45.

       The allegations contained in Paragraph 45 are denied.

                                                 46.

       The allegations contained in Paragraph 46 are denied.

                                                 47.

       The allegations contained in Paragraph 47 are denied.

                                                 48.

       The allegations contained in Paragraph 48 are denied.

                                                 49.

       The allegations contained in Paragraph 49 are denied.

                                                 50.

       The allegations contained in Paragraph 50 are denied.

                                                 51.

       The allegations contained in Paragraph 51 are denied.

                                                 52.

       The allegations contained in Paragraph 52 are denied.

                                                 53.

       The allegations contained in Paragraph 53 are denied.




                                                 10
      Case 2:20-cv-03312-NJB-DPC Document 4 Filed 12/04/20 Page 11 of 26




                                                54.

       The allegations contained in Paragraph 54 are denied.

                                        JURY DEMAND

       The paragraph titled JURY DEMAND requires no response; however, to the extent a

response is required, the allegations are denied as the Policy requires all matters in dispute be

sent to arbitration in New York and under New York law.

                                  AFFIRMATIVE DEFENSES

       AND NOW, Insurers further respond as follows:

                              FIRST AFFIRMATIVE DEFENSE

       Plaintiff’s claims are limited to the terms, conditions and limitations of the Policy,

including but not limited to the Policy’s arbitration provision:

                                SECTION VII – CONDITIONS

C.     ARBITRATION CLAUSE: All matters in difference between the Insured and the
       Companies (hereinafter referred to as “the parties”) in relation to this insurance, including
       its formation and validity, and whether arising during or after the period of this insurance,
       shall be referred to an Arbitration Tribunal in the manner hereinafter set out.
       Unless the parties agree upon a single Arbitrator within thirty days of one receiving a
       written request from the other for Arbitration, the Claimant (the party requesting
       Arbitration) shall appoint his Arbitrator and give written notice thereof to the
       Respondent. Within thirty days of receiving such notice, the Respondent shall appoint his
       Arbitrator and give written notice thereof to the Claimant, failing which the Claimant
       may nominate an Arbitrator on behalf of the Respondent.
       Should the Arbitrators fail to agree, they shall appoint, by mutual agreement only, an
       Umpire to whom the matter in difference shall be referred. If the Arbitrators cannot
       agree to an Umpire, either may request the selection be made by a judge of a New York
       court.
       Unless the parties otherwise agree, the Arbitration Tribunal shall consist of persons
       employed or engaged in a senior position in Insurance underwriting or claims.
       The Arbitration Tribunal shall have power to fix all procedural rules for the holding of
       the Arbitration including discretionary power to make orders as to any matters which it




                                                 11
      Case 2:20-cv-03312-NJB-DPC Document 4 Filed 12/04/20 Page 12 of 26




          may consider proper in the circumstances of the case with regard to pleadings, discovery,
          inspection of documents, examination of witnesses and any other matter whatsoever
          relating to the conduct of the Arbitration and may receive and act upon such evidence
          whether oral or written strictly admissible or not as it shall in its discretion think fit.
          Each party will pay its chosen Arbitrator, and also bear the other expenses of the
          Arbitration and Umpire equally.
          The seat of the Arbitration shall be in New York and the Arbitration Tribunal shall apply
          the law of New York as the proper law of this insurance.
          The Arbitration Tribunal may not award exemplary, punitive, multiple, consequential, or
          other damages of a similar nature.
          A decision agreed to by any two members of the Arbitration Tribunal shall be binding.
          The award of the Arbitration Tribunal shall be in writing and binding upon the parties
          who covenant to carry out the same. If either of the parties should fail to carry out any
          award the other may apply for its enforcement to a court of competent jurisdiction in any
          territory in which the party in default is domiciled or has assets or carries on business.

COMPASS 04 18, P. 24 of 42 (See Doc. 1-2, Exhibit A to Original Petition).

          Based on the above, Plaintiff’s claims are subject to mandatory arbitration under the

Policy.

                              SECOND AFFIRMATIVE DEFENSE

          To the extent Plaintiffs seek to recover under Louisiana law, the claims must fail due to

the presence of the New York Choice of Law provision cited above.

                                THIRD AFFIRMATIVE DEFENSE

          The Policy contains numerous provisions, all of which may limit, restrict or prohibit

Plaintiffs’ claims, including but not limited to the following:

                        COMMERCIAL PROPERTY COMPASS FORM

In consideration of the premium charged, this policy covers for direct physical loss of or damage
to the Covered Property caused by a covered cause of Loss occurring during the policy period.
Coverage shall be subject to the terms, conditions, definitions, exclusions, limitations and
provisions contained herein.
  SECTION I – INSURED, ADDITIONAL INTERESTS & COVERAGE TERRITORY




                                                  12
     Case 2:20-cv-03312-NJB-DPC Document 4 Filed 12/04/20 Page 13 of 26




Terms which appear in boldface type have special meaning See Section VIII. POLICY
DEFINITIONS.
A.     NAMED INSURED: First Named Insured (as shown in the Declarations) and/or its
       affiliated and subsidiary companies and/or corporations as now exist or may hereafter be
       constituted or acquired including their interests as may appear in partnerships or joint
       ventures which the Insured is responsible or legally obligated to insure.
                                             ***
                    COMPASS SUPPLEMENTAL DECLARATIONS
This Compass Supplemental Declarations shall be attached to and form a party of the Compass
04 18 Form.
A.     LIMIT OF LIABILITY (“Policy Limit”): The total maximum liability for all insurance
       companies and Lloyd’s of London, London England (all hereinafter referred to as the
       “Companies”) in any one Occurrence as a result of all covered loss or damage regardless
       of the number of Locations, coverages, or perils insured under this Policy shall not
       exceed the lesser of: 1. (a. – f., as indicated by an ‘X’); OR 2.:


       1.     a.     X       As respects each Location insured by this Policy: 100.00% of the
                             total combined stated values for all categories of Covered Property
                             and Time Element exposures shown for that Location on the
                             Statement of Values or other documentation on file with the
                             Program Manager for the Companies, as stated on the Policy
                             Declaration page (hereinafter referred to as the “Program
                             Manager”).
                                             ***
B.     SUBLIMITS OF LIABILITY: Sublimits of Liability stated below are included within
       and not in addition to the Limit of Liability shown in Paragraph A., above. These
       Sublimits of Liability and the specified limits of liability contained in the forms,
       endorsements and extensions attached, if any, are per Occurrence, unless otherwise
       indicated.
       If the words “NOT COVERED” are shown, instead of a limit, sublimit amount or number
       of days, or if a specified amount or number of days is not shown corresponding to any
       coverage or Covered Cause of Loss, then no coverage is provided for that coverage or
       Covered Cause of Loss.
       1. Earth Movement

            a. $NOT COVERED         Annual Aggregate

              Subject to the Annual Aggregate Limit for all Earth Movement shown in B.1.a
              above:




                                              13
     Case 2:20-cv-03312-NJB-DPC Document 4 Filed 12/04/20 Page 14 of 26




            b. $NOT COVERED         Annual Aggregate for all Earth Movement in California,
                                    Alaska and Hawaii, combined.

            c. $NOT COVERED         Annual Aggregate for Pacific Northwest States,
                                    combined.

            d. $NOT COVERED         Annual Aggregate for New Madrid Earthquake Zone
                                    Counties, combined.
                                                 ***
      However, the Sublimits below (B.4. – B.36.) shall be considered sublimits within the
      above applicable covered peril sublimits (B.1. – B.3.)
      5.      Civil or Military Authority: 30 Days; but in no event will the Companies pay
                                           more than $1,000,000.
                                                 ***
      18.     Ingress/Egress Coverage:      30 Days; but in no event will the Companies pay
                                            More than $250,000.
                                                 ***
      24.     Ordinance or Law:
              a.     Coverage A: Included in Building Limit.
              b.     Coverage B: 20% of the scheduled Building value, not to exceed
                                 $5,000,000.
              c.     Coverage C: Included with Coverage B.
              d.     Coverage D: Included in the Time Element (if covered).
                                                 ***
      33.     Time Element Monthly Limitation: 1/12 Monthly ; applicable to all Time
                                               Element coverages, except those that have a
                                               sublimit in this Paragraph B.
                                                 ***
C.    MAXIMUM AMOUNT PAYABLE: In the event of a Covered Cause of Loss hereunder,
      the total liability of the Companies shall be limited to the least of the following:
      1.      The actual adjusted amount of loss, less applicable deductible(s), or
                                             ***
D.    DEDUCTIBLE: Each claim for loss or damage under this policy shall be subject to a per
      Occurrence deductible amount of:
      1.      $10,000 Property Damage & Time Element (if covered), combined; OR




                                               14
     Case 2:20-cv-03312-NJB-DPC Document 4 Filed 12/04/20 Page 15 of 26




                                             ***



                     SECTION II – COVERED CAUSES OF LOSS

A.    COVERED CAUSES OF LOSS: This Policy insures against all risks of direct physical
      loss or damage to Covered Property, except as excluded.
B.    EXCLUSIONS: The Companies do not insure for loss or damage caused directly or
      indirectly by any of the following. Such loss or damage is excluded regardless of any
      other cause or event contributing concurrently or in any sequence to the loss or damage.
      These exclusions apply whether or not the loss event results in widespread damage or
      affects a substantial area:
                                                 ***
      6.     Delay, loss of market, or loss of use.
      7.     Indirect, remote, or consequential loss or damage.
                                                 ***
      10.    Faulty workmanship, material, construction, installation, or design from any
             cause; or faulty planning, zoning, development, surveying or siting; all unless
             physical damage not excluded by this Policy ensues, in which event, this Policy
             will cover only such resulting damage.
                                                 ***
      12.    Deterioration, depletion, rust, corrosion, erosion, wet or dry rot, decay,
             evaporation, leakage, wear and tear, animal, insect or vermin damage, inherent
             vice or latent defect, shrinkage or change in color, flavor, texture or finish,
             extremes or changes of temperature damage or changes in relative humidity
             damage, all whether atmospheric or not; all unless physical damage not excluded
             by this Policy results, in which event, this Policy shall cover only such resulting
             damage.
      13.    Settling, cracking, shrinking, bulging, or expansion of pavements, paved surfaces,
             walkways, drainage systems or roadways, foundations, walls, floors, or ceilings;
             all unless physical damage not excluded by this Policy results, in which event,
             this Policy will cover only such resulting damage.
      14.    Lack of incoming electricity, fuel, water, gas, steam, refrigerant, or outgoing
             sewerage, or incoming or outgoing data or telecommunications, all of which are
             caused by an Occurrence away from the Location(s) insured under this Policy,
             unless specifically provided herein and only to the extent provided herein.




                                              15
Case 2:20-cv-03312-NJB-DPC Document 4 Filed 12/04/20 Page 16 of 26




 15.   Costs, expenses, fines or penalties incurred or sustained by or imposed on the
       Insured at the order of any government agency, court or other authority arising
       from any cause whatsoever.
                                           ***
 18.   Loss or damage in the form of, caused by, arising out of, contributed to, or
       resulting from Fungus, Mold(s), Mildew, Spores or Yeast; or any spores or
       toxins created or produced by or emanating from such Fungus, Mold(s), Mildew,
       Spores or Yeast.
       However, this exclusion shall not apply provided the Insured establishes that the
       fungus, mold(s), mildew, spores or yeast is a direct result of a covered loss from a
       Defined Cause of Loss or Flood (provided Flood is a covered peril) and
       provided this loss is reported to the Companies within twelve (12) months from
       the expiration date of the policy. The Companies’ liability shall then be limited to
       the sublimit stated elsewhere.
                                           ***
 20.   Loss or damage arising out of:
       a.     A building or any part of a building that is in danger of falling down or
              caving in,
       b.     Any part of a building that has separated from another part of the
              building, or
       c.     A building or any part of a building that is standing which shows
              evidence of cracking, bulging, sagging, bending, leaning, settling,
              shrinkage or expansion.
       However, the Companies do cover loss or damage arising from Collapse.
                                           ***
 26.   Loss or damage by rain, snow, or dust, whether driven by wind or not, to the
       interior of any building or structure, or the property inside the building or
       structure, unless the building or structure first sustains wind or hail damage to its
       roof or walls through which the rain, snow, sand or dust enters. The above
       exclusion shall not apply to loss or damage caused by or resulting from the
       thawing of snow, sleet or ice on the Building or structure (also known as ice
       damming).
 27.   Seizure or destruction of property by order of governmental authority. However,
       coverage is provided for loss or damage caused by or resulting from acts of
       destruction ordered by governmental authority and taken at the time of a fire to
       prevent its spread, if the fire is a Covered Cause of Loss.

                                           ***




                                        16
      Case 2:20-cv-03312-NJB-DPC Document 4 Filed 12/04/20 Page 17 of 26




       33.     Pre-existing Damage: This policy shall exclude any loss or damage directly or
               indirectly caused by, resulting from or contributed to, any pre-existing building
               damage at the time of this Policy’s inception or attachment of coverage. This
               exclusion shall not apply: a) upon the substantial completion or repair or
               reconstruction of the damaged building; or b) if the affected building is a
               renewal of an expiring policy written by the Program Manager.

       34.     Loss or damage arising out of any peril for which the words NOT COVERED or
               for which an amount is not shown in the Compass Supplemental Declarations,
               Subparagraph B.

               If Earth Movement is NOT COVERED, this policy shall still cover resulting Fire,
               Explosion or Sprinkler Leakage, provided Fire, Explosion or Sprinkler Leakage is
               a Covered Cause of Loss.

               If Flood is NOT COVERED, this policy shall still cover resulting Fire or
               Explosion, provided Fire or Explosure is a Covered Cause of Loss.

                           SECTION III – COVERED PROPERTY
                                                ***

B.     PROPERTY EXCLUDED: This Policy does not insure against loss or damage to:
                                                    ***
       2.      Air, Land, land values, and any substance in or on Land, or any alteration to the
               natural condition of the Land; However, this exclusion does not apply to the cost
               of reclaiming, restoring or repairing Land, provided the loss is form a Defined
               Cause of Loss. However, this exclusion for all causes of loss shall still apply to
               golf course: fairways; greens; tees; rough areas; out-of-bound areas; sand traps;
               and driving ranges.
                                                    ***
       9.      Underground mines or mining shafts and any related mining property and
               equipment while underground, or wells;
                                                    ***
                                  SECTION IV – VALUATION

Except as otherwise provide in this Paragraph, adjustment of loss or damage under this Policy
shall be valued at the cost to repair or replace (whichever is less) at the time and place of the loss
with materials of like kind and quality, without deduction for depreciation and obsolescence. The
Insured may elect to rebuild on another site, provided that, such rebuilding does not increase the
amount of loss or damage that would otherwise be payable to rebuild at the same site. However,
if the property is not repaired, rebuilt or replaced as soon as reasonably possible after the loss or




                                                 17
      Case 2:20-cv-03312-NJB-DPC Document 4 Filed 12/04/20 Page 18 of 26




damage, the value of the property will be determined on an Actual Cash Value basis. In the
event the Insured elects to have the loss or damage settlement on an Actual Cash Value basis,
the Insured may still make a claim on a replacement cost basis, provided the Insured notifies the
Companies within 180 days after the loss or damage.
Unless otherwise endorsed hereon, the property, as described below, will be valued as follows:
                                              ***
N.     Historic Building Replacement Cost: As respects building that are declared and
       designated by a local, state or federal authority to be of historical significance or of
       historic value, such rebuilding, repairing or replacement shall be with material,
       workmanship, processes, technologies and designs publicly available with the current
       marketplace that most closely resemble those that existed before the loss or damage
       occurred and are based on the most reasonable cost available at the time the loss
       occurred, and shall not include the cost of creating outdated, archaic or antiquated
       materials, workmanship, processes, technologies or designs. In no event shall the loss
       exceed the scheduled limit on the damaged Building.
O.     For all other property: At replacement cost if actually replaced; otherwise, the Actual
       Cash Value, but not to exceed the cost to repair or replace the property with material of
       like kind and quality.

                       SECTION V – TIME ELEMENT COVERAGE
                                 GROSS EARNINGS

This Policy is extended to cover the actual loss sustained by the Insured during the Period of
Interruption directly resulting from a Covered Cause of Loss to Covered Property.

                                 ***
C.     ADDITIONAL TIME ELEMENT COVERAGES

                                              ***
       6.     INTERRUPTION BY CIVIL OR MILITARY AUTHORITY: This Policy is
              extended to cover the actual loss sustained during the period of time when access
              to the Insured’s covered Location is prohibited by an order of civil or military
              authority, provided that such order is a direct result of a Covered Cause of Loss to
              real property not insured hereunder. The insured physical loss or damage must
              occur within five (5) statute miles from the Insured’s covered Location in order
              for coverage to apply. Such period of time begins with the effective date of the
              order of civil or military authority and ends when the order expires, but no later
              than the number of days shown elsewhere.

              With respect to Additional Time Element Coverages 6. & 7., if a Covered Cause
              of Loss results in coverage under both Additional Time Element Coverages, the




                                               18
      Case 2:20-cv-03312-NJB-DPC Document 4 Filed 12/04/20 Page 19 of 26




              Companies will only pay for loss under one of the two Additional Time Element
              Coverages, whichever the First Named Insured selects.

       7.     INGRESS & EGRESS: This Policy is extended to cover the actual loss sustained
              during the period of time when ingress to or egress from the Insured’s covered
              Location is prohibited as a direct result of a Covered Cause of Loss to real
              property not insured hereunder. The insured physicial loss or damage must occur
              within five (5) statute miles from the Insured’s covered Location in order for
              coverage to apply. Such period of time begins on the date that ingress to or egress
              from real or personal property is prohibited and ends when ingress or egress is no
              longer prohibited, but no later than the number of days shown elsewhere.

              With respect to Additional Time Element Coverages 6. & 7., if a Covered Cause
              of Loss results in coverage under both Additional Time Element Coverages, the
              Companies will only pay for loss under one of the two Additional Time Element
              Coverages, whichever the First Named Insured selects.

                                              ***

E.     TIME ELEMENT MONTHLY LIMITATION OF INDEMNITY: The Companies shall
       not be liable for more than the Monthly Limitation of Indemnity shown elsewhere. This
       Monthly Limitation Of Indemnity shall apply to all Time Element coverages, except thos
       that have a sublimit.

       Time Element Monthly Limitation means the most the Companies will pay monthly for a
       Time Element loss sustained b the Insured during the Period of Interruption directly
       resulting from a Covered Cause of Loss to Covered Property. This Monthly Limitation
       of Indemnity is payable for each period of 30 consecutive days after the beginning of the
       Period of Interruption and is calculated by multiplying the schedule Time Element value
       by the fraction shown elsewhere.

                       SECTION VI – ADDITIONAL COVERAGES

The following additional coverages are subject to the terms and conditions of this Policy,
including the deductibles and sublimits of liability correspondence to each such additional
coverage shown in Section I. These sublimits are part of, and not in addition to sublimits and
limits of liability of this Policy, including, but not limited to, the Earth Movement, Flood, or
Named Storm Sublimits of Liability provided herein, if applicable.
                                               ***
L.     ORDINANCE OR LAW: In the event of direct physical loss or damage under this
       Policy that results in the enforcement of any law, ordinance, governmental directive or
       standard in effect at the time of loss or damage regulating the construction, repair or use
       and occupancy of the property, the Companies shall pay:




                                               19
     Case 2:20-cv-03312-NJB-DPC Document 4 Filed 12/04/20 Page 20 of 26




      1.     Coverage A: For the loss in value of the undamaged portion of the building as a
             consequence of enforcement of an ordinance or law that requires demolition of
             undamaged parts of the same building.
      2.     Coverage B: For the cost to demolish and clear the site of undamaged parts of the
             same building, as a consequence of enforcement of an ordinance or law that
             requires demolition of such undamaged property.
      3.     Coverage C: For the increased cost of repair or replacement of the damaged and
             undamaged Building on the same or another site, limited to the cost that would
             have been incurred in order to comply with the minimum requirements of such
             law or ordinance regulating the repair or reconstruction of the damaged property
             on the same site. However, these Companies shall not be liable for any increased
             cost of construction loss unless the damaged property is actually rebuilt or
             replaced.
      4.     Coverage D: For the additional loss in Time Element (if covered), that the
             Insured sustains during the increased period of suspension of operations caused
             by or resulting from a consequence of enforcement of an ordinance or law.
                                          ***
      The Companies shall not be liable for any cost of demolition or increased cost of
      reconstruction, repair, debris removal or loss of use (including Time Element)
      necessitated by the enforcement of any law or ordinance regulating any form of
      contamination or pollution.

                              SECTION VII – CONDITIONS
                                              ***
C.    ARBITRATION CLAUSE: All matters in difference between the Insured and the
      Companies (hereinafter referred to as “the parties”) in relation to this insurance, including
      its formation and validity, and whether arising during or after the period of this insurance,
      shall be referred to an Arbitration Tribunal in the manner hereinafter set out.
      Unless the parties agree upon a single Arbitrator within thirty days of one receiving a
      written request from the other for Arbitration, the Claimant (the party requesting
      Arbitration) shall appoint his Arbitrator and give written notice thereof to the
      Respondent. Within thirty days or receiving such notice, the Respondent shall appoint his
      Arbitrator and give written notice thereof to the Claimant, failing which the Claimant
      may nominate an Arbitrator on behalf of the Respondent.
      Should the Arbitrators fail to agree, they shall appoint, by mutual agreement only, an
      Umpire to whom the matter in difference shall be referred. If the Arbitrators cannot
      agree to an Umpire, either may request the selection be made by a judge of a New York
      court.
      Unless the parties otherwise agree, the Arbitration Tribunal shall consist of persons
      employed or engaged in a senior position in Insurance underwriting or claims.




                                               20
     Case 2:20-cv-03312-NJB-DPC Document 4 Filed 12/04/20 Page 21 of 26




      The Arbitration Tribunal shall have power to fix all procedural rules for the holding of
      the Arbitration including discretionary power to make orders as to any matters which it
      may consider proper in the circumstances of the case with regard to pleadings, discovery,
      inspection of documents, examination of witnesses and any other matter whatsoever
      relating to the conduct of the Arbitration and may receive and act upon such evidence
      whether oral or written strictly admissible or not as it shall in its discretion think fit.
      Each part will pay its chosen Arbitrator, and also bear the other expenses of the
      Arbitration and Umpire equally.
      The seat of the Arbitration shall be in New York and the Arbitration Tribunal shall apply
      the law of New York as the proper law of this insurance.
      The Arbitration Tribunal may not award exemplary, punitive, multiple or other damages
      of a similar nature.
      A decision agreed to by any two members of the Arbitration Tribunal shall be binding.
      The award of the Arbitration Tribunal shall be in writing and binding upon the parties
      who covenant to carry out the same. If either of the parties should fail to carry out any
      award the other may apply for its enforcement to a court of competent jurisdiction in any
      territory in which the party in default is domiciled or has assets or carries on business.
                                             ***
                        SECTION VIII – POLICY DEFINITIONS

A.    Actual Cash Value: The following is added to any provision which uses the term Actual
      Cash Value:
      Actual Cash Value is calculated as the amount it would cost to repair or replace Covered
      Property, at the time of loss or damage, with materials of like kind and quality, subject to
      a deduction for deterioration, depreciation and obsolescence. Actual Cash Value applies
      to valuation of Covered Property regardless of whether that property has sustained partial
      or total loss or damage.
      The Actual Cash Value of the lost or damaged property may be significantly less than its
      replacement cost.
                                             ***
D.    Building: Building is defined as a fully enclosed permanent structure with walls and a
      continuous roof.
                                             ***
F.    Collapse means an abrupt falling down or caving in of a building or any part of a
      building with the result that the building or part of the building cannot be occupied for
      its current intended purpose. The Collapse must be caused by or resulting from one or
      more of the following:




                                              21
     Case 2:20-cv-03312-NJB-DPC Document 4 Filed 12/04/20 Page 22 of 26




      1. Building decay that is hidden from view, unless the presence of such decay is known
         to the Insured prior to collapse;

      2. Insect or vermin damage that is hidden from view, unless the presence of such
         damage is known to the Insured prior to collapse;

      3. Use of defective material or methods in construction, remodeling or renovation if the
         abrupt collapse occurs during the course of construction, remodeling or renovation.

      4. Use of defective material or methods in construction, remodeling or renovation if the
         abrupt collapse occurs after the construction, remodeling or renovation is complete,
         but only if the collapse is caused in part by:

         a. A cause of loss listed in F.1. or F.2;
         b.   One or more of the Defined Causes of Loss;
         c. Breakage of building glass;
         d. Weight of people or personal property; or
         e. Weight of rain or snow or ice that collects on a roof.

      5. Catastrophic Ground Cover Collapse.
                                             ***
I.    Defined Cause of Loss means Fire, Lightning, Explosion, Windstorm or Hail, Smoke,
      Aircraft or Vehicle Impact, Riot, Strike or Civil Commotion, Vandalism and
      Malicious Mischief, or Leakage From Fire Protection Equipment.

J.    Earth Movement means any natural or manmade:

      1. Earthquake, including any earth sinking, rising or shifting related to such event;

      2. Landslide, including any earch sinking, rising or shifting related to such event;

      3. Mine subsidence, meaning subsidence of a man-made mine, whether or not mining
         activity has ceased;

      4. Earth sinking, rising or shifting, including soil conditions which cause settling,
         cracking or other disarrangement of foundations or other parts of realty. Soil
         conditions include contraction, expansion, freezing, thawing, erosion, improperly
         compacted soil and the action of water under the ground surface

      5. Shocks, tremors, mudslide, mud flow, rock falls, volcanic eruption, Sinkhole Loss,
         subsidence or any other Earth Movement.
                                             ***




                                              22
      Case 2:20-cv-03312-NJB-DPC Document 4 Filed 12/04/20 Page 23 of 26




R.     Fungus, Mold(s), Mildew, Spores Or Yeast:
       Fungus includes, but is not limited to, any of the plants or organisms belonging to the
       major group fungi, lacking chlorophyll, and including mold(s), rusts, mildews, smuts and
       mushrooms.
       Mold includes, but is not limited to, any superficial growth produced on damp or
       decaying organic matter or on living organisms, and fungi that produce mold(s).
       Spore means any dormant or reproductive body produced by or arising or emanating out
       of any fungus, mold(s), mildew, plants, organisms or microorganisms.
                                                 ***
T.     Land means land (except land for which values are reported and premiums are charged
       hereunder), including dikes, levees, and other surface containment structures. Surface
       containment structures are not land to a depth of six inches below such containment
       structures.
                                                 ***
V.     Location means any building, yard, dock, wharf, pier or bulkhead or any group of the
       foregoing bounded on all sides by public streets, clear land space or open waterways,
       each not less than two hundred feet wide. Any bridge or tunnel crossing such street, space
       or waterway shall render such separation inoperative for the purpose of this definition.
                                                 ***
FF.    Total Insurable Values (TIV): The Total Insurable Values shall include all Covered
       Property (Real & Personal Property) and Time Element values reported on the Statement
       of Values on file with Program Manager.
                                                 ***
                             FOURTH AFFIRMATIVE DEFENSE

       The Plaintiff’s claims are stated to be due to “collapse”; however, Plaintiff’s claims must

fail to the extent Plaintiff is unable to establish a loss due to “collapse” as defined by the Policy.

                               FIFTH AFFIRMATIVE DEFENSE

       Insurers submit that Plaintiff’s claims must fail to the extent the claimed damage is due to

a peril not covered by the Policy.




                                                  23
        Case 2:20-cv-03312-NJB-DPC Document 4 Filed 12/04/20 Page 24 of 26




                                SIXTH AFFIRMATIVE DEFENSE

         Insurers submit that Plaintiff’s claims must fail to the extent the loss is due to Earth

Movement, a peril not insured under the Policy.

                             SEVENTH AFFIRMATIVE DEFENSE

         Insurers submit that Plaintiff’s claims must fail to the extent the loss does not arise out of

Ordinance or Law as defined by the Policy.

                              EIGHTH AFFIRMATIVE DEFENSE

         Insurers submit that Plaintiff’s claims must fail to the extent the claim is for property not

insured under the Policy.

                               NINTH AFFIRMATIVE DEFENSE

         Insurers submit that Plaintiff’s claims must fail to the extent the time element provisions

of the Policy are not sustained.

                               TENTH AFFIRMATIVE DEFENSE

         Insurers deny that the statutes apply; however, to the extent they do, Insurers, at all

relevant times, acted in conformity with La.R.S. 22:1892 and 1973, as well as La. Civ. Code art.

1997.

                            ELEVENTH AFFIRMATIVE DEFENSE

         To the extent Plaintiff is able to establish a claim covered by the Policy, the claim is

subject to the applicable limit, sublimit(s) and deductible(s) required by the Policy.

                             TWELFTH AFFIRMATIVE DEFENSE

         At all relevant times, Insurers acted with due regard to their insured(s) and acted as

required by law and under the terms, conditions and limitations of the Policy.




                                                  24
      Case 2:20-cv-03312-NJB-DPC Document 4 Filed 12/04/20 Page 25 of 26




                        THIRTEENTH AFFIRMATIVE DEFENSE

       Insurers reserve the right to amend their answer, including affirmative defenses raised

therein.

       WHEREFORE, Defendants, Certain Underwriters at Lloyd’s, London Severally

Subscribing to Policy Number AMR-66147 and HDI Global Specialty SE (collectively

(“Insurers”), pray that their answer be deemed good and sufficient, and after due proceedings

have been had, the claims against them be dismissed, with prejudice.

                                            Respectfully submitted,

                                            PHELPS DUNBAR LLP


                                            BY: /s/ Virginia Y. Dodd
                                                Virginia Y. Dodd, La. Bar Roll No. 25275
                                                Heather S. Duplantis, La. Bar Roll No. 30294
                                                Kevin W. Welsh, La. Bar 35380
                                                II City Plaza | 400 Convention Street, Suite 1100
                                                Baton Rouge, Louisiana 70802-5618
                                                Post Office Box 4412
                                                Baton Rouge, Louisiana 70821-4412
                                                Telephone: 225-346-0285
                                                Telecopier: 225-381-9197
                                                Email: ginger.dodd@phelps.com
                                                        kevin.welsh@phelps.com


                                            ATTORNEYS FOR DEFENDANTS CERTAIN
                                            UNDERWRITERS AT LLOYDS’, LONDON,
                                            SEVERALLY SUBSCRIBING TO POLICY
                                            NUMBER AMR-66147 AND HDI GLOBAL
                                            SPECIALTY SE




                                              25
      Case 2:20-cv-03312-NJB-DPC Document 4 Filed 12/04/20 Page 26 of 26




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing Answer to

Petition for Damages and Affirmative Defenses has been served on this 4th day of December,

2020, on:

Plaintiff,
1025 Canal Street, LLC
Through their counsel of record:
Harold E. Weiser III
Weiser Law Firm, LLC
3801 Canal Street, Suite 205
New Orleans, Louisiana 70119

electronically through the Court’s CM/ECF system.


                                                    /s/ Virginia Y. Dodd__
                                                    Virginia Y. Dodd
                                                    La. Bar Roll No. 25275
                                                    ginger.dodd@phelps.com




                                            26
